Citation Nr: 1102886	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for periodic limb movement 
disorder (leg disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from January 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In November 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A 
transcript of the proceeding has been associated with the claims 
file.  

After the September 2009 statement of the case, new medical 
evidence, to include VA treatment records dated to February 2010, 
were submitted.  The RO has not considered this additional 
evidence; however, the Veteran submitted these records with a 
signed waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (c).  Thus, there is no requirement for a remand to the 
RO for initial consideration of the new evidence. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900 (c) (2010).  See 38 U.S.C.A. 
§ 7107 (a) (2) (West 2002).  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
periodic limb movement disorder is not related to a disease or 
injury in service.    


CONCLUSION OF LAW

The Veteran's periodic limb movement disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in July 2008.  See 
Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  The 
letter addressed all of the notice requirements and was sent 
prior to the initial unfavorable decision by the RO in October 
2008.  

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Board notes that in 
September 2008, the Veteran submitted a signed form authorizing 
VA to release medical records to the Social Security 
Administration (SSA).  In November 2008, the RO completed an SSA 
inquiry which revealed that the Veteran's claim was denied and he 
was not in receipt of SSA disability benefits.  Therefore, there 
is no duty on behalf of VA to obtain records from SSA.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.   
 
In addition, the Veteran was afforded a VA examination in August 
2008 in connection with his claim of service connection for 
periodic limb movement.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The opinion was rendered by a 
medical professional following a thorough examination and 
interview of the Veteran.  The examiner obtained an accurate 
history and listened to the Veteran's assertions. The claims file 
was reviewed. The examiners laid a factual foundation for the 
conclusions that were reached.  The August 2008 VA examiner 
reviewed the claims file and, concerning an opinion as to the 
etiology of the Veteran's leg disability, provided that he could 
not resolve the issue without resorting to mere speculation.  He 
reasoned that there was only one incident of leg pain reported 
during service and a very long gap in service between the 
Veteran's discharge and his post-service diagnosis in 2000.  As 
the examiner explained the basis for being unable to render the 
requested opinion without resorting to mere speculation based on 
the Veteran's service treatment record, private medical records, 
and the examination, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  

The Board finds that the August 2008 examination and opinion 
obtained are adequate, as they are predicated on a full reading 
of the records contained in the Veteran's claims file.  The 
opinion considers all of the pertinent evidence of record and 
provides a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of entitlement 
to service connection for hearing loss has been met.  38 C.F.R. 
§ 3.159(c) (4).    

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007). 
 There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

The Veteran has been diagnosed with restless leg syndrome and 
periodic limb movement disorder.  He suffers from a current 
disability and the Board turns to the issues of in-service 
incurrence and nexus.  

The Veteran service treatment records include a January 1953 
service entrance examination which provides that his lower 
extremities were clinically normal.  In July 1953, the Veteran 
was seen during sick call for complaints of aching legs.  He was 
treated with heat compresses. During the Veteran's December 1956 
separation examination, his lower extremities were again found to 
be normal although the Veteran indicated that he suffered from 
cramps in his legs.  The examiner noted that the Veteran had 
cramps in both his legs as well as painful joints which were 
treated with heat.  These complaints appear to have abated 
because in the Veteran's lower extremities were again found to be 
normal and the Veteran denied any problems with his lower 
extremities during an August 1960 U.S. Air Force Reserves 
periodic examination.  The Veteran continued to deny problems 
with his legs in Reports of Medical History dated in June 1963 
and July 1964.  

Post-service medical records provide that in December 1999, the 
Veteran reported to the VA Medical Center in Louisville, Kentucky 
complaining of jerking and tingling in his legs.  He was 
diagnosed with hyper-reflexia and referred to neurology.  A 
September 2004 treatment note provides that after a MRI, the 
Veteran was diagnosed with shaking leg syndrome for which he was 
prescribed medication to stop the tremors.  The Veteran continued 
to seek follow-up treatment for his leg disorder.  In an October 
2007 sleep study, the Veteran provided that he had shaking legs 
and was tired a lot.  In a February 2008 sleep study report, the 
Veteran complained that his legs jerk during sleep.  

In September 2001, the Veteran was seen by a private physician 
with complaints of tremors in his arms and legs which occurred 
when he was sitting.  He also noted that his legs felt warm and 
occasionally jerked at night.  The private physician noted the VA 
diagnosis of restless leg syndrome and indicated the Veteran had 
no previous medical problems.  No etiological opinion was noted 
in this report.  

As provided above, the Veteran was afforded a VA examination in 
August 2008 where the examiner reviewed the claims file noting 
the Veteran's pertinent service treatment and VA medical records.  
The examiner also took the Veteran's oral history indicating that 
the Veteran's leg pain started during his service while marching.  
The Veteran provided that he was treated for twitching and 
burning sensations.  The examiner indicated that the Veteran 
suffered from pain, tingling, and decreased strength of the lower 
extremity.  After assessing the Veteran with periodic limb 
movement disorder, the examiner opined that he could not resolve 
the issue of whether the Veteran's leg disability was 
etiologically related to service without resorting to mere 
speculation.  The examiner reasoned that it would be very 
difficult to relate the one documented in-service incident to his 
current disorder.  Further, the examiner noted that the 
documented in-service complaint lacked detail and there was a 
long period of time with no documentation supporting a diagnosis 
of limb movement disorder.  

In an October 2009 letter, the Veteran's treating nurse 
practitioner provided a positive nexus for the Veteran's leg 
condition finding that the Veteran has suffered from leg pain for 
many years.  She opined that it is as likely as not that this 
condition is service connected.  This opinion provided no 
supporting reasoning or rationale.  

The Board finds the August 2008 VA examination report more 
probative than the October 2009 statement of the Veteran's 
treating nurse practitioner.  Unlike the October 2009 statement, 
the VA examination report indicates that the examiner reviewed 
the Veteran's service treatment records and became aware of his 
medical history during service.  Further, this examiner provided 
a complete rationale that the conditions could not be linked 
without resort to speculation because the service treatment 
records only show one treatment note indicating complaints of leg 
pain and a long gap in treatment from discharge to 2000 when he 
was seen at the VA medical center.  The nurse practitioner did 
not render any reasoning for her conclusion.  It is noted that 
the nurse practitioner probably had a working knowledge of the 
Veteran's current medical history but there is no indication that 
she was made aware of the Veteran's past medical history, to 
include his in-service treatment.  Further, she did not discuss 
the long gap between the Veteran's in-service complaints of leg 
pain and his first diagnosis, nearly 47 years later.  As such, 
the October 2009 statement is given limited probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean 
v. West, 13 Vet. App. 444, 48-89 (2000).  

The Veteran has submitted numerous statements and testified 
during the November 2010 Board hearing that his leg pain and 
tingling started in service and has continued from service until 
the present.  He indicated that he has suffered from the same 
symptoms throughout this time.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet 
App 303 (2007) (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
Veteran is competent to report symptoms related to his legs.  But 
unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, restless leg syndrome or periodic limb movement 
disorder are not conditions that can be causally related to 
military service by lay testimony.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the 
Veteran is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of his leg disabilities.  

Further, while the Veteran is competent to describe the symptoms 
of leg pain, the Veteran's testimony of his continued leg pain 
since service is contradicted by the findings in the 1960, 1963, 
and 1964 periodic U.S. Army Reserve medical examinations.  
Further, the Veteran specifically denied any problems with his 
legs in the associated Reports of Medical History.  This evidence 
weighs against the Veteran's credibility.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  Further, the absence of documented 
complaints of leg pain for many years after his in-service 
complaints weigh against the claim on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints.).  Also the lack of evidence of treatment 
bears on the credibility of the evidence of continuity.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997). 

In balancing the evidence, the Board finds that entitlement to 
service connection for a leg disability is not warranted.  The 
Veteran has indicated that he has experienced leg pain since his 
active duty in 1953.  The Veteran's service treatment records 
reveal that the Veteran was treated for aching legs in July 1953 
and complained of cramping legs during his separation examination 
in 1956.  The Veteran's post service records reveal that he was 
not diagnosed with restless leg syndrome until 2000.  The Board 
finds the report of the August 2008 VA C&P examination more 
probative than the opinion included in the October 2009 opinion.  
See Hernandez-Toyen v. West, 11 Vet. App. 379, 382 (1998); 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  As such the 
preponderance of the evidence is against entitlement to service 
connection for a leg disability.  

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for periodic limb movement 
disorder is denied.  




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


